Citation Nr: 1642529	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2009 rating decision, the RO increased the Veteran's initial disability rating for his disability from 10 percent disabling to 30 percent disabling, effective March 26, 2009, the date of the grant of service connection.  Subsequently in a February 2015 rating decision the RO increased the Veteran's initial rating from 30 percent to 70 percent, effective March 26, 2009  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes the Veteran's June 2009 notice of disagreement with the May 2009 rating decision also included the claim for an increased initial rating for status post brachytherapy for prostate cancer with erectile dysfunction.  However, a January 2010 rating decision granted the Veteran a 100 percent rating for his prostate disability.  A January 2010 report of contact noted the Veteran was content with the 100 percent rating.  Additionally, the January 2010 Veteran statement which the RO accepted in lieu of the Veteran's VA Form 9 was for the Veteran's claim for entitlement to a higher initial rating for PTSD only, as such, the subsequent January 2010 statement of the case only addressed the increased rating for PTSD.  Thus, because the benefit sought by the Veteran was granted in full, the Veteran expressed his content with the 100 percent rating, and he did not perfect his appeal for the issue of entitlement to a higher initial rating for his prostate disability the issues are as shown on the title page.    

FINDING OF FACT

The Veteran's service-connected PTSD has not been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Hart v. Mansfield, 21 Vet. App. 505   (2008).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126. 

The Veteran's PTSD is currently evaluated as 70 percent disabling in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

The criteria for a 70 percent evaluation is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.

The criteria for a 100 percent rating is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

III.  PTSD 

The Veteran seeks an initial increased evaluation for his service-connected PTSD.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 70 percent for PTSD.

The Veteran was provided with a June 2009 VA examination.  The Veteran reported symptoms of avoidance, arousal, survivor's guilt, detachment, estrangement and flashbacks.  The Veteran also endorsed nightmares, irritability, anger, low energy, passive thoughts of harming himself and anger at the political process.  The Veteran reported difficulty concentrating and memory impairment in that he often cannot recall the sermon from church by the time he returns home.  The Veteran added that he stayed active and exercised at the gym.  He reported that he left his job of 20 years in gas technology and has been working with the Department of Public Utilities since 1998.  The examiner determined "The [V]eteran has been a good worker, has not lost any time, has not had any major interpersonal problems with his colleagues on his job.  He is professional and operates at a professional level."  The examiner noted the Veteran was able to perform all activities of daily living and kept to himself extremely busy and active so he will not feel his inner "psychic agitation."  On physical examination the Veteran presented as cooperative, friendly, and tearful when describing his symptoms of anger and irritability.  The examiner found the Veteran to be of above average intelligence with normal rate and flow of speech.  The examiner found the Veteran's memory function to be within normal limits.  The Veteran denied suicidal ideation and homicidal ideation but noted he had passive thoughts of suicidal ideation.  The examiner found there was no evidence of dissociative behavior, delusions, disorganized thinking, or hallucinations.  The June 2009 VA examiner assigned a GAF score of 60, which reflects moderate symptoms or moderate difficulty in social, occupation, or school functioning.  

The Veteran submitted a June 2009 notice of disagreement with his initial rating for PTSD.  The Veteran stated he had frequent panic attacks, depression and very seldom gets a good night's sleep.  The Veteran stated his depression and anxiety are such that he finds it difficult to read and concentrate, especially at work.

The Veteran sought treatment for his PTSD in 2009.  In an August 2009 VA treatment record the Veteran reported his strengths as housing, financial, knowledge, employability, self-care, motivation, interpersonal, and cognition.  The Veteran reported his weakness as insight, mood, supports, significant medical illness, persistent illness.  A September 2009 VA treatment record noted the Veteran was irritable, anxious, had difficulty relaxing, experienced sleep disruption with occasional nightmares, presented as emotional and tearful, and experienced survivor's guilt.  The Veteran also reported increased anger with the government over Agent Orange exposure.  The Veteran indicated that he had strong family support.  An additional September 2009 VA treatment record noted the Veteran reported regular exercise, good diet, and being active in family and social events.  The Veteran reported thinking about his active service in Vietnam.  A November 2009 VA treatment record noted the Veteran presented in a pleasant mood, no signs of depression, and with mild symptoms of PTSD.  

The Veteran was provided with a February 2015 VA examination.  The examiner noted the Veteran had previously been diagnosed with PTSD but that he no longer met the full criteria for PTSD.  The examiner added that the Veteran is still substantially impaired by his symptoms.  The examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported he lived at home with his wife.  The Veteran indicated he goes to the gym for one to two hours a day and reads.  The Veteran indicated he also cleans the house and visits his three children.  The Veteran reported having some friends at church but that he mainly stays at home.  The Veteran reported he retired from work in 2011 and took off his whole last year due to prostate surgery and the effects of that condition.  The Veteran stated mental health problems did not affect his work.  The Veteran reported he did not currently receive mental health treatment.  The Veteran reported symptoms of mild memory loss, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran presented as appropriately dressed and well-groomed with an angry affect and required frequent redirection to answer questions.  The examiner noted the Veteran is capable of managing his financial affairs.  The Veteran reported intrusive thoughts and flashbacks which caused an emotional impact.  The Veteran reported persistent anger and anxiety but noted that he sometimes feels happy.  The Veteran indicated that he enjoys the activities of reading, working around the house, travelling, and seeing his kids.  The Veteran reported he had become a slow reader and experienced some trouble concentrating.  The Veteran denied feeling depressed and endorsed sometimes forgetting the names of his neighbors and some people in church.  The Veteran stated he handles stress well but sometimes feels tense.  The Veteran denied suicidal ideation and noted that the main effect of his PTSD is anger.   

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment does not more closely approximate the criteria for a 100 percent rating.  38 C.F.R. § 4.7.

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  In this regard, the Board finds the February 2015 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating.

The overall evidence of record reveals that the Veteran had some occupational impairment due to symptoms of his psychiatric disability.  The Veteran provided a June 2009 statement indicating his depression and anxiety are such that he finds it difficult to concentrate at work.  However, the June 2009 VA examination noted "The [V]eteran has been a good worker, has not lost any time, has not had any major interpersonal problems with his colleagues on his job.  He is a professional and operates at a professional level."  In August 2009 VA treatment record the Veteran listed his strengths as knowledge and employability.  Most recently the February 2015 VA examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency, not a total occupational and social impairment.  The Veteran reported he retired in 2011 but that mental health problems did not affect his work.  

As discussed in detail above, the evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Specifically, the June 2009 VA examiner noted that he found no evidence of delusions, hallucinations, disorganized thinking, and dissociative behavior.  The evidence also does not reflect that the Veteran is in persistent danger of hurting either himself or others.  He has been shown to maintain his personal hygiene.  He has denied any homicidal or suicidal ideation.  The Board notes the Veteran denied suicidal ideation but noted some passive thoughts of suicide in his June 2009 VA examination.  Additionally, the Board notes the Veteran stated he "used to" have suicidal ideation but spoke to a VA psychiatrist about it.  The record also shows that the Veteran is capable of managing his own finances and caring for himself. 

While the Veteran has showed some memory problems, the record reflects that he is still able to recall many important details from his life.  Specifically, the Veteran reported that he sometimes forgets what he is reading, often forgets the sermon he heard at church, and sometimes forgets the names of his neighbors and people at church.  See June 2009 and February 2015 VA examinations.  However, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  In sum, the Board finds that the severity of the Veteran's PTSD symptoms do not more closely reflect total occupational and social impairment warranting a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD.  He is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report his symptoms, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995).

Considering the applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's psychiatric disability warrants a 70 percent disability rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, there is a higher rating available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

In sum, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

IV.  Extraschedular

As to whether referral for an extraschedular rating is warranted, the Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran reported in his February 2015 VA examination that he is not employed because he retired in 2011 and took his entire last year off from work due to his prostate surgery.  The Veteran added that his mental health disability did not affect his work.  Additionally, the Veteran was employed prior to 2011; his PTSD did not cause him to be totally unemployable.  The June 2009 VA examiner noted "The [V]eteran has been a good worker, has not lost any time, has not had any major interpersonal problems with his colleagues on his job.  He is professional and operates at a professional level."  Moreover, as noted above in August 2009 while receiving treatment for his PTSD the Veteran reported employability as one of his strengths.  Therefore, as the evidence of record does not reflect that the Veteran's PTSD caused him to be unemployable further consideration of TDIU is not warranted in this case.


ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


